credit for time served in the instant case, we disagree. NRS 176.055(1)

                does not apply because Mower's confinement was not "pursuant to a

                judgment of conviction for another offense."

                            There is no indication in the record before us that federal

                authorities placed a hold on Mower after his arrest leading to the instant

                conviction. Further, the State does not challenge the following assertion

                made by Mower on appeal:

                            From the date of arrest through the date of
                            sentencing, the federal government did not issue
                            any writs to obtain custody of appellant.
                            Additionally, there has not been any
                            correspondence or any information indicating that
                            the federal government is seeking custody of
                            appellant; except for . . . a written statement made
                            by the Presentence Investigation [report] writer
                            that the federal government would seek parole
                            revocation after the Nevada case is completed.
                It appears that Mower was taken into custody and confined solely due to

                the instant offense and is entitled to credit for the time served prior to his

                sentencing. See State v. Dist. Ct. (Jackson), 121 Nev. 413, 416, 116 P.3d

                834, 836 (2005) ("[D]espite its discretionary language, the purpose of NRS

                176.055 is to 'ensure that all time served is credited towards a defendant's

                ultimate sentence." (quoting Kuykendall v. State,      112 Nev. 1285, 1287,

                926 P.2d 781, 783 (1996))). Therefore, this matter must be remanded to




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A




                                  EWE&                      ,   an"
                the district court for the awarding of 141 days' credit for time served and

                the amending of Mower's judgment of conviction. Accordingly, we

                               ORDER this matter REMANDED to the district court for

                proceedings consistent with this order. 1 2




                                                                                  J.
                                                    Hardesty


                                                                                  J.
                                                    Douglas


                                                                                  J.




                      1 The fast track statement submitted by Mower does not comply with
                the Nevada Rules of Appellate Procedure because the procedural history
                and statement of facts do not contain any citations to the record.   See
                NRAP 3C(e)(1)(C) and NRAP 28(e)(1). Counsel for Mower is cautioned
                that the failure to comply with the briefing requirements in the future
                may result in the imposition of sanctions. See NRAP 3C(n).

                      2 This
                           order constitutes our final disposition of this appeal. Any
                subsequent appeal shall be docketed as a new matter.




SUPREME COURT
         OF
      NEVADA
                                                       3
(0 1 ,147A
                cc.   Hon. Valorie J. Vega, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A


                                                             4‘